        Case 1:18-cr-00691-JGK Document 47 Filed 06/11/20 Page 1 of 1




                                                          June 10 2020

VIA ECF
                                                 The hearing is adjourned to September
                                                 14, 2020 at 10:00 AM.
The Honorable John G. Koeltl
United States District Judge
                                                 SO ORDERED.
Southern District of New York
                                                 New York, NY    /s/ John G. Koeltl
United States Courthouse
                                                 June 11, 2020 John G. Koeltl, U.S.D.J.
500 Pearl Street
New York, NY 10007

Re:   United States v. Darrell McLeod
      18 Cr 691 (JGK)


Dear Judge Koeltl:

       I write with the consent of the Government and Probation to request an
adjournment of Mr. McLe d VOSR a ea a ce currently scheduled for Wednesday,
June 24, 2020 until at least mid-August due to the ongoing pandemic. I have spoken
      M . McLe d P ba         Off ce ,     f    ed me that he will place Mr. McLeod
in a new residential drug treatment program as soon as he is able. I have also spoken
with Mr. McLeod, and he is ready and willing to attend the program once it is
available.

                                                    Yours Sincerely,



                                                    Ian H. Marcus Amelkin
                                                    Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    Tel: (212) 417-8733
